Citation Nr: 1124783	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  07-36 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2008, the Veteran and his spouse testified before the undersigned at a hearing which was held at the RO.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's request to reopen his claim for entitlement to service connection for a back disability in a September 2003 decision; he did not appeal.

2.  Evidence received since the September 2003 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it includes some evidence which is not cumulative or redundant, and which is so significant that it must be considered in order to fairly decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The September 2003 decision that denied reopening the claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

In light of the favorable disposition, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence

The RO initially denied entitlement to service connection for a back disability in a December 1977 rating decision.  The RO found that the Veteran's diagnosed back condition, hemisacralization of L5, was congenital and not subject to service connection.  The Veteran was advised of his right to appeal.  He submitted a notice of disagreement (NOD) and the RO issued a statement of the case (SOC) in February 1978.  However, his substantive appeal was not timely filed, as it was received more than one year after the issuance of the rating decision and more than 60 days after the issuance of the SOC.  As such, the December 1977 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

The Veteran attempted to reopen his claim for entitlement to service connection for a back disability in February 1996 and June 2003; his claims were denied in August 1996 and September 2003 decisions.  The Veteran did not file a timely appeal of the 1996 or 2003 decisions and they became final.  Id.

The current appeal stems from the Veteran's May 2004 attempt to reopen his claim.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

When establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the September 2003 decision, the Veteran has submitted personal statements and statements from his former wife indicating that he injured his back when sliding down a telephone pole during service.  He has also submitted private treatment records which indicate that his congenital spine disability was aggravated by "trauma," as well as private and VA outpatient record diagnosing degenerative arthritis in the sacroiliac joint, "lumbar sprain/strain," and lumbar spondylosis.  Additionally, the Veteran and his spouse provided testimony before the undersigned in November 2008 regarding his in-service back injury.

This evidence, which is new, indicates that the Veteran may have aggravated his congenital back condition during service.  The evidence also shows multiple other spine disabilities which are potentially related to an in-service fall.  Accordingly, the Board finds that the evidence received since the September 2003 decision is both new and material, and the claim is accordingly reopened.

ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a back disability is reopened.  To this extent only, the appeal is granted.


REMAND

As noted above, the RO originally denied service connection for a back disability because it found that the condition identified during a 1977 VA examination, hemisacralization of L5, was a congenital defect and thus not subject to compensation.  Congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  However, VA's General Counsel has held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel's opinion, however, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

In this case, the 1977 VA examiner did not indicate whether the Veteran's L5 hemisacralization was a congenital defect or disease, nor did he opine as to aggravation or the presence of any superimposed disease or injury.  Additionally, as detailed above the Veteran has been diagnosed with other disabilities of the lumbar spine, namely degenerative arthritis, sprain/strain, and spondylosis, which he asserts are the result of falling halfway down a utility pole during service.  He alleges that he received in-service treatment for this injury, although the service treatment records currently of record do not support that assertion.
The Veteran is competent to report both that he injured his back in service, and that he has continued to have difficulty with his back since then.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  He is not competent, however, to relate any current back disability to service.  As such, the Board finds that a VA examination is necessary in order to fairly decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Additionally, records of VA treatment dated after June 2004 should be associated with the claims file.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA outpatient records dated from June 2004 to the present.  If any of the records are no longer on file, request them from the appropriate storage facility.  All attempts to secure those records must be documented in the claims file.

2.  After the above-noted records have been associated with the claims file, schedule a VA examination to determine the nature and etiology of any diagnosed back disability.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  After examining the Veteran, reviewing his pertinent medical history and any competent lay statements regarding observable symptomatology, the examiner should identify all current back disabilities.  The examiner should then respond to the following questions:

(a) Does the Veteran have a current back disability that is congenital in nature?  If so, please indicate whether such disability is a congenital defect (i.e. structural or inherent abnormality or condition which is more or less stationary in nature) as opposed to a congenital disease (i.e. any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown), and address the following:

(1) In the event the Veteran evidences a current congenital back defect, is it at least as likely as not (50 percent probability or greater) that such defect was subject to any superimposed disease or injury during active service? 

(2) In the event the Veteran evidences a current congenital back disease, is it as least as likely as not (50 percent probability or greater) that such congenital disease was aggravated (permanently worsened beyond natural progression) as a result of his active service?

(b) For any other non-congenital back disability diagnosed, is it as least as likely as not (50 percent probability or greater) that such disability is related to active service, including the Veteran's report of falling halfway down a utility pole and injuring his back therein?

3.  Then, readjudicate the claim.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Sonnet Gorham
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


